
	
		II
		112th CONGRESS
		1st Session
		S. 1987
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2011
			Ms. Klobuchar (for
			 herself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for the release of the reversionary interest
		  held by the United States in certain land conveyed by the United States in 1950
		  for the establishment of an airport in Cook County, Minnesota.
	
	
		1.Release of reversionary
			 interest and use conditions, Cook County Airport, Cook County,
			 Minnesota
			(a)Release of
			 reversionary interest requiredThe Secretary of Agriculture, acting on
			 behalf of the United States, shall release, without consideration—
				(1)the conditions imposed on the use of the
			 parcel of land originally conveyed by the Secretary pursuant to section 16 of
			 the Federal Airport Act (Act of May 13, 1946, ch. 251, 60 Stat. 170) to the
			 State of Minnesota by deed executed May 31, 1950, for the establishment of an
			 airport in Cook County, Minnesota; and
				(2)the reversionary
			 interest retained by the United States in connection with such
			 conditions.
				(b)Instrument of
			 releaseThe Secretary of
			 Agriculture shall execute and file in the appropriate office a deed of release,
			 amended deed, or other appropriate instrument reflecting the release of the
			 reversionary interest and conditions under subsection (a).
			
